            Case 3:21-cv-00079-KRG Document 1 Filed 04/30/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 DANIEL SLEASMAN,



       Plaintiff,                                            3:21-cv-79
                                                   Case No. ___________



 v.



 XTREME OUTDOORS LLC                               JURY TRIAL DEMANDED



       Defendant.




                                          COMPLAINT

       NOW COMES Plaintiff, Daniel Sleasman, by and through his attorney, David M. Manes,

Esq., of Manes & Narahari LLC, and files this Complaint alleging as follows:

                                     I. Nature of the Action

       1.      Plaintiff brings this Complaint to recover damages under the Americans with

Disabilities Act of 1990 (“the ADA”), 42 U.S.C. § 12203 (a) et seq., the Pennsylvania Human

Relations Act of 1955 (“PHRA”), 43 Pa. Cons. Stat. § 951 et seq., and the Pennsylvania Workers’

Compensation Act of 1915 (“PWCA”), 77 Pa. Stat. Ann. § 1 et seq. Plaintiff alleges that Defendant

discriminated against him on the basis of his disability.
            Case 3:21-cv-00079-KRG Document 1 Filed 04/30/21 Page 2 of 7




                                    II. Jurisdiction and Venue

       2.      This action arises primarily under the ADA. This Court has jurisdiction over

Plaintiff’s failure to accommodate claims pursuant to 28 U.S.C. § 1331.

       3.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       4.      Plaintiff is a resident and citizen of Pennsylvania, a substantial part of the events or

omissions giving rise to the claims occurred in Western Pennsylvania, and, therefore, this action

is within the jurisdiction of the United States District Court for the Western District of

Pennsylvania and the venue is proper pursuant to 28 U.S.C. § 1391(b).

       5.      Plaintiff filed a timely charge with the Equal Employment Opportunity

Employment Commission (“EEOC”) regarding his allegations under the ADA on March 26, 2020,

under charge number 533-2020-01259. See Exhibit 1.

       6.      Plaintiff was mailed Notice of Right to Sue from the (“EEOC”) on February 9, 2021

This Complaint has been filed within ninety (90) days of the Plaintiffs receipt, thus making this

action timely. See Exhibit 2.

                                            III. Parties

       7.      Plaintiff Daniel Sleasman is an adult individual with a primary residence located at

1290 Glades Pike, Somerset, PA 15501.

       8.      Defendant Xtreme Outdoors LLC is an Ohio business corporation with a regular

place of business located at 604 Drum Avenue, Somerset, PA 15501.
             Case 3:21-cv-00079-KRG Document 1 Filed 04/30/21 Page 3 of 7




                                               IV. Facts

        9.       Plaintiff was hired by Defendant’s predecessor entity Liberty Outdoors LLC as a

Frame Assembler in or around June 2016; he worked as a Frame Assembler at the 604 Drum Ave

location.

        10.      On or around February 5, 2018, Plaintiff was lifting an axle with the crane for the

assembly line.

        11.      As a result of the assembly line not being set up properly, Plaintiff suffered a rotator

cuff tear in his left shoulder.

        12.      Plaintiff required surgery to repair this injury and was placed on Workers’

Compensation.

        13.      Plaintiff’s injuries resulted in him being disabled as defined in the ADA and the

PHRA.

        14.      On or about January 11, 2019, Plaintiff received a letter from Liberty Outdoors

LLC saying he was indefinitely laid off due to a reduction in the workforce.

        15.      Other employees of Defendant also received a lay-off letter.

        16.      In or around July 2019, Defendant took over the business operated by Liberty

Outdoors LLC, including the 604 Drum Ave location.

        17.      Defendant hired virtually all of the former employees of Liberty Outdoors LLC

who had performed work at the 604 Drum Ave location because those employees were familiar

with the equipment there and were qualified to perform that work.

        18.      In or around February 2020, Plaintiff was cleared to return to work.
          Case 3:21-cv-00079-KRG Document 1 Filed 04/30/21 Page 4 of 7




       19.      After Plaintiff was cleared to return to work, he reapplied for his former position

by speaking with his former supervisor, Jeremy (last name unknown), who was then employed by

Defendant at the 604 Drum Ave location.

       20.      Jeremy informed Plaintiff that “we can get you right back” and “I don’t see any

problem,” because he knew that Plaintiff had prior experience operating the equipment and was

qualified to perform the work that was needed.

       21.      Later, Plaintiff was informed by Jeremy that he would not be rehired, due to

Plaintiff’s disability and prior surgery and workers compensation claim.

       22.      Jeremy told Plaintiff that Defendant deemed Plaintiff as too “high risk” to be re-

employed.

       23.      Jeremy spoke with Plaintiff and said “I’m sorry Dan, I talked to them [Defendant’s

management] … they said you had surgery, you were too high risk to have working here.”

                                           COUNT I
             Discrimination in Violation of the Americans with Disabilities Act of 1990

       24.      The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

       25.      Here, Plaintiff was disabled as a result of a repaired rotator cuff.

       26.      Even if he did not have a disability, he was regarded as having a disability by

Defendant.

       27.      Plaintiff was qualified to perform work for Defendant, having previously worked

in that exact location with that equipment before Defendant took over the location.

       28.      Defendant was actively hiring employees around the same time to fill open

positions and perform work that Plaintiff was qualified for.
          Case 3:21-cv-00079-KRG Document 1 Filed 04/30/21 Page 5 of 7




       29.     Plaintiff suffered adverse employment action when Defendant refused to re-employ

Plaintiff after his doctor cleared him to return to work.

       30.     Defendant’s reasoning for denying Plaintiff employment is discriminatory; there

was no other non-discriminatory reasoning for denying Plaintiff employment.

       31.     The foregoing misconduct by Defendant was undertaken with malice and/or

reckless indifference to Plaintiff’s rights protected under state and federal law to be free from

discrimination.

                                         COUNT II
  Disability Discrimination in Violation of the Pennsylvania Human Relations Act of 1955

       32.     The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

       33.     Here, Plaintiff was disabled as a result of a repaired rotator cuff.

       34.     Even if he did not have a disability, he was regarded as having a disability by

Defendant.

       35.     Plaintiff was qualified to perform work for Defendant, having previously worked

in that exact location with that equipment before Defendant took over the location.

       36.     Defendant was actively hiring employees around the same time to fill open

positions and perform work that Plaintiff was qualified for.

       37.     Plaintiff suffered adverse employment action when Defendant refused to re-employ

Plaintiff after his doctor cleared him to return to work.

       38.     Defendant’s reasoning for denying Plaintiff employment is discriminatory; there

was no other non-discriminatory reasoning for denying Plaintiff employment.
          Case 3:21-cv-00079-KRG Document 1 Filed 04/30/21 Page 6 of 7




       39.    The foregoing misconduct by Defendant was undertaken with malice and/or

reckless indifference to Plaintiff’s rights protected under state and federal law to be free from

discrimination.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor,

and against Defendant, and award all damages available at law and equity, including:

a)     Lost back pay resulting from Defendant’s failure to hire Plaintiff;

b)     Lost front pay continuing into the future for Defendant’s unlawful conduct;

c)     Compensatory damages, including emotional damages and humiliation;

d)     Punitive damages to punish Defendant’s conduct and to deter similar future conduct;

e)     Costs for bringing this action;

f)     Attorney’s fees;

g)     Pre-judgment and continuing interest; and

h)     Any other relief that this Court deem necessary and proper.



                                                           Respectfully Submitted,

                                                           /s/ David M. Manes__
                                                           David M. Manes, Esq.
                                                           PA ID: 314661
                                                           Manes & Narahari LLC
                                                           Law & Finance Building
                                                           429 Fourth Avenue, Suite 300
                                                           Pittsburgh, PA 15219
                                                           (412) 626-5571 Direct
                                                           (412) 650-4845 Fax
                                                           dm@manesnarahari.com
Case 3:21-cv-00079-KRG Document 1 Filed 04/30/21 Page 7 of 7
